DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed November 12, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-19 are allowable over the references of record for at least the following reasons:
	Claim 1: wherein said U-shaped path joins said exhaust port to said intake port.  
	Claim 19: wherein said cylinder has a cylinder axis, and said cooling liquid flows:
		in a first chamber of said upper cooling chamber and lower cooling chamber, along a first direction, which is transverse relative to said cylinder axis;
		in said path through a main aperture toward a second chamber of said upper cooling chamber and lower cooling chamber; and 
		in the second chamber, transversally relative to said cylinder axis and along a second direction, which is opposite said first direction.  
	The closest prior art is the Jones reference.  The Jones reference fails to disclose all of the features of the amended independent claims.  Furthermore, modifying the Jones reference to arrive at the language of the amended independent claims would render the Jones reference inoperable for its intended purpose.  The Jones reference interprets the exhaust port and intake port on positioned on the first and last cylinders as illustrated in (FIG. 1).  Modifying the Jones reference to create an U-shaped path across the entire length of the engine would require redesigning the fluid transfer channels illustrated in the figures, rendering the fluid transfer inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
	Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747